Mr. Justice King
delivered the following dissenting opinion.
3. As to whether under our Constitution a habeas corpus proceeding is appellate in its nature, entitling petitioner to a writ, regardless of the amendment under consideration, and as to the effect of the judicial amendment upon other courts of the state, I express no opinion. But I must dissent from the conclusion announced by my associates concerning our duty, under the amendment, to take jurisdiction of the case before us. It is rarely, if at all, that an argument is heard before issuing the writ, and, as I understand it, because of the far-reaching and possibly disastrous effect of a misstep, or of the establishment of a wrong precedent at this time, counsel for both sides of the controversy were permitted to be heard, and I think properly, for it is certainly of vast importance that no error in this respect should be made. As observed by Mr. Justice Lyons of the supreme court of Wisconsin, in re Ida Louise Pierce, 44 Wis. 418:
“The interest of the state in the personal liberty of its citizens is primary and proximate, and to secure such liberty to each citizen entitled thereto is one of the most important purposes of government.”
*398And in re Semler, 41 Wis. 522, Mr. Justice Cole remarked:
“No rule should be adopted restricting the jurisdiction of this court over the writ of habeas corpus, which has ever been regarded as the safe-guard of personal liberty, except for the most weighty considerations.”
So, too, in Simmons v. Georgia I. & C. Co., 117 Ga. 305, 308 (43 S. E. 780, 781: 61 L. R. A. 739), Mr. Justice Cobb, speaking for the court, observes:
“The writ is as much a palladium of liberty today as it was during the abuses existing in the days of the ancient English sovereigns. It is to the credit of an advanced civilization that the necessity for the issuance of the writ rarely ever arises, but the constitution of this state declares that the privilege of the writ shall never be suspended, and it stands today, as it did in the days of King Charles, to protect and safeguard the liberty of the citizen.”
There is perhaps no other state with a constitution containing a provision similar in language to the one presented. Most, if not all, of the states have provisions in their fundamental laws substantially, as appears in our Bill of Rights, § 23, viz.:
“The privilege of the writ of habeas corpus shall not be suspended, unless in case of rebellion or invasion the public safety require it.”
Under this and like provisions all the states containing such requirements take original jurisdiction of habeas corpus proceedings, and recognize the right to exercise sound discretion in allowing or denying the writ. On page 311 of 117 Ga., page 782 of 43 S. E. (61 L. R. A. 739), in the case of Simmons v. Georgia I. & C. Co., the court observes that “while the writ of habeas corpus is a ‘writ of right,’ it did not, either under the common law or the statute of Charles II, issue as a matter of course, but only on probable cause shown.” To the same effect *399is the language quoted in the concurring opinion from State ex rel. v. Sheriff, 44 La. Ann. 1014 (11 South. 541), where under the facts there shown jurisdiction was properly denied. Thus writs have often been denied by the exercise of the sound “discretion” by courts in states without such language in their fundamental laws as may appear in the amendment under consideration, disclosing that the provision, “in their own discretion,” adds nothing new to the practice. But I have yet to find the first case where the issuance of the writ has been denied by an appellate court to one imprisoned in the penitentiary under a void judgment. I do not question the possibility of there being an occasional decision to that effect, but, if so, it is a rare exception, and on investigation it probably will be found that the refusal was because of some unusual circumstance or showing made, disclosing special and exceptional reasons therefor. I understand the rule supported by the great weight of authority to be that, regardless of the rights of a petitioner to apply to the lower courts for the writ, appellate courts refuse original jurisdiction in habeas corpus proceedings only in cases where it appears that civil rights are concerned.
4. Judicial discretion, it is true, cannot be governed by any fixed rule or rules, for so to do would leave no discretion, yet it has in legal parlance a well-understood meaning, which meaning, it is to be presumed, was intended when placed in our Constitution. The use of the word “own,” to which some weight appears to be attached, is tautological, and adds nothing to the strength of the expression. Volume 14 of the Cyc. 383, 384, defines discretion of the court as the “ability to discern by the right line of law, and not by the crooked cord of private opinion, which the vulgar call discretion; freedom to act according to the judgment of the court, or according to the rules of equity and the nature of circumstances; *400judicial discretion regulated according to known rules of law; legal discretion, and not a personal discretion; sound discretion guided by fixed legal principles; sound discretion guided by law; sound judgment to be exercised according to the rules of law; sound judicial discretion.” This court, in referring to the use of the word “discretion,” as used in Coos Bay Nav. Co. v. Endicott, 34 Or. 573, 576 (57 Pac. 61, 62), and so often used in our statute, has said that it “must be exercised in conformity with the spirit of the law and in accordance with the rules established in reference thereto. * *” Also in Linn Co. v. Morris, 40 Or. 415, 420 (67 Pac. 295, 297), Mr. Justice Moore observes:
“The judicial discretion that is not subject to review on appeal is such an exercise of authority in the mode of proceeding for the enforcement of rights or the redress of wrongs as is reasonably designed, according to fixed legal principles, to promote substantial justice.”
Numerous cases have been reversed by this court on account of an exercise, under some provision of our statutes, of what the trial courts deemed their discretion, among which is Nicklaus v. Goodspeed, 56 Or. 184 (108 Pac. 135).
5. The question, then, with which we are confronted, and the only question, is whether, under the well-known rules of law, the facts presented by the petition for the writ are adequate to justify the exercise of our discretion in favor of granting the same. The only provision upon the subject reads:
“Whenever any person is convicted of a felony for which the maximum punishment does not exceed twenty years imprisonment, the court may, in its discretion, sentence such person to imprisonment in the penitentiary without limitation of time, and such person so convicted and sentenced may be paroled for good conduct by the Governor upon such terms and conditions as may seem to him wise, at any time after such person shall have *401served the minimum period of imprisonment provided for by law for such offense, but such' imprisonment shall not in any event exceed the maximum term provided by law for the crime of which the prisoner was convicted and sentenced.” Laws 1905, p. 318.
It will thus be seen that, under the statute an indeterminate sentence, or sentence “without limitation of time,” can be imposed only where it appears that the accused has been convicted of a felony, the penalty for which does not exceed twenty years’ incarceration in the penitentiary: State v. Smith, 56 Or. 21 (107 Pac. 980). There is nothing in the record before us from which the offense to which defendants pleaded guilty may be ascertained. It may have been for a mere misdemeanor, the penalty for which was a light fine or jail sentence. This question can only be determined upon the return to the writ, which is not before us. The journal entry quoted in the petition, showing the sentence imposed, states no fact or facts from which it may be inferred that a plea of guilty was entered to a felony, and certainly if not to a felony the sentence imposed is absolutely void; no law being provided for such sentence under any other circumstances. The question as to whether the writ should issue should be determined from the record presented.
6. This is too well settled to need citation of authority for its support, and no rule of law is better established or more fully settled than that when proceedings of the character under discussion are presented to this court for consideration, it cannot be presumed that the proceedings in the court below (upon which a judgment, void upon its face, was entered) were regular, and that an error occurred through the inadvertence or misprison of the clerk in entering.the judgment. Such is the holding in practically all of the federal and state courts, including the adjudications of this court, as observed in *402State v. Gilbert, 55 Or. 596 (112 Pac. 436), in referring to the transcript there presented for consideration: “To it alone can we look to ascertain what the action of the court below was, and upon it determine whether any error was committed. The duty of the clerk in such matters is ministerial undoubtedly, and subject to the supervision and control of the court. But his record is the highest record of the judicial action of the court. It imports verity, and, until impeached by the court itself, is conclusive of the matters to which it relates”—citing Schirmer v. People, 33 Ill. 276. To the same effect, State v. Cartwright, 10 Or. 193; State v. Smith, 56 Or. 21 (107 Pac. 980) ; State v. McCaffrey, 26 Or. 570 (38 Pac. 932). This rule, after careful consideration by this court, was followed in State v. Walton, 50 Or. 142 (91 Pac. 490: 13 L. R. A. (N. S.) 811). The same principle is announced and upheld in Crain v. United States, 162 U. S. 625 (16 Sup. Ct. 952: 40 L. Ed. 1097), since the promulgation of which the rule thus declared has been recognized in every state in the union, having no statutes to the contrary, where the question has arisen, except in Colorado.
7. Taking the record then as presented, it is. obvious that Francesco Roberto and Lorus Martinez, whom the petitioner represents, are sentenced to the Oregon State prison until the end of time without authority of law, and the proceedings by which they are held are void. It may be that the prisoners pleaded guilty to a crime coming within the indeterminate sentence act, but unless we adopt the policy of relying upon mere rumors or hearsay evidence, and step outside the record presented to ascertain the facts, we have no means of knowing upon what charge they are imprisoned. Unless, therefore, we are to turn a deaf ear to the well-established principles of law applicable to writs of habeas corpus, we should, under *403the showing by the petition, allow the writ, on the return to which the real status of the prisoners could be determined.
The object of this amendment, in my judgment, was to reach such cases as the one presented, and thereby avoid the delays incident to an appeal from the county and circuit courts to this court. These delays often work to the prejudice of the state, and at other times occasion great injustice to those unlawfully held in custody. For example, in the case of Isakson v. Stevens, 57 Or. 57 (110 Pac. 398), recently decided, the petitioner, on a charge of felony, was on February 13, 1909, held before a committing magistrate to await the action of the grand jury. A petition for writ of habeas corpus was applied for in the circuit court and denied, but, pending an appeal, the accused was admitted to bail. Owing to the congested condition of our calendar the case was not reached and finally was not determined until August 3, 1910. In that case, under the facts disclosed by the records, the accused deserved to be imprisoned in the penitentiary for a term of years, but after more than 17 months had elapsed the matter was through this court, and although decided against the petitioner, he had not even been tried in the court below. Whether he appeared for trial or, through forfeiture of his bail, escaped punishment, is immaterial for the purpose of this illustration, which discloses the facility with which a criminal through delay may escape justice. No more of the court’s time would have been consumed had the application for the writ been made here in the first instance than was finally required on appeal. Had the amendment under consideration then been in force, and the application brought here in the first instance, the petition, not showing sufficient grounds for the discharge of the accused, would have been denied without delay, and the prisoner, *404after a few days’ delay, would, if guilty, have been sentenced, or, if innocent, have secured his liberty. Assume, on the other hand, that a man is suspected of a bailable offense, yet has committed no crime, but through a misapprehension of the law the judge below denies him bail. Should he then be required to ask the same judge, by habeas corpus, to discharge him, and on a second denial of justice be compelled to appeal and wait many months for a final determination in the appellate court, and during that time be restrained of his liberty? To ask this is to answer it. As before noted, the prisoners, so far as we know, may have committed the smallest misdemeanor, entitling them only to a few days in jail, yet, by the conclusion reached, they are required to apply for the writ to the court where the error occurred, on refusal of which they must remain in the state prison for a year or more, until the case may here be reached and determined.
Manifestly the amendment had some purpose in view when it gave to the people affected the right to apply to this court for a writ of habeas corpus, and this cause, it appears to me, clearly comes within the class of cases thereby contemplated. The argument that it may impose additional burdens upon a long-suffering and overworked court should have no weight. It is not for the courts to say what work should be thrust upon them by the lawmaking department; that is a legislative and not a judicial matter. Like objections were made to the granting of this guaranty of personal liberty before its first royal recognition in the Magna Charta, and especially when, in 1679, the first fully recognized habeas corpus act (31 Car. II, c. 2) was adopted. No doubt it was then anticipated that such courts as were' then existent would be overworked by applications of those claiming to be unlawfully restrained of liberty, and possibly they were, but, *405so far as I can ascertain, this inconvenience has seldom been recognized as an argument against the exercise and recognition of this right. It was on account of delays of courts and the officers thereof (of which appeals in this country furnish frequent illustrations) that birth was given to what the Cyclopedia (Vol. 21, p. 283) refers to as the first effective habeas corpus act, the reasons therefor being stated in the preamble of the act thus:
“Whereas great delays have been used by sheriff, gaolers, and other officers, to whose custody any of the king’s subjects have been committed for criminal or supposed criminal matters, in making returns of writs of habeas corpus to them directed, by standing out an alias and pluries habeas corpus, and sometimes more, and by other shifts to avoid their yielding obedience to such writs, contrary to their duty and the known laws of the land, whereby many of the king’s subjects have been, and hereafter may be long detained in prison, in such cases where by law they are bailable, to their great charges and vexations, for the prevention whereof, and the more speedy relief of all persons imprisoned for any such criminal or supposed criminal matters; be it enacted. * *”
This act, when read in full, will be found very complete as compared to those preceding it, and was enacted to cure the abuse of discretion then so common. The conditions leading up to its enactment, and until the final solution of the problem in England by the adoption of the law on the subject, enacted in the reign of George III, are given (15 Am. Eng. Enc. Law (2 ed.) 129), as follows:
“The judges delayed for two terms to deliver an opinion as to how far such a charge was bailable, and when at length they agreed that it was bailable they annexed a condition of finding sureties for good behaviour, which still protracted the imprisonment, the Chief Justice Sir Nicholas Hyde, at the same time declaring that ‘if they were again remanded for that cause, perhaps the court would not afterwards grant an habeas corpus, being *406already made acquainted with the cause of the imprisonment.’ There were other abuses which came into frequent practice which in some measure defeated the benefit of the remedy. Thus the party imprisoning was at liberty to delay his obedience to the first writ, and wait until a second and third, called an alias and pluries, were issued, before he produced the prisoner.”
In the light of history, is it not to be presumed that inconveniences and delays analogous to those above, so frequent even under our advanced system of procedure, moved the people of the state in the adoption of a constitutional provision on the subject, and should we not pause long before establishing a precedent, the effect of which is to recognize a continuance of those conditions ? From their inception the circuit courts, as well as county courts of this state, have had jurisdiction of these matters, yet it is a well-known fact that such applications have constituted but a very small percentage of their cases, due principally to the fact that one is rarely held in custody under a void judgment. The writ is used only to correct jurisdictional errors, resulting in a wrongful restraint of liberty, from which it must necessarily follow, that, should we take jurisdiction of this class of cases, applications therefor would rarely be made. In nearly every state in the union its use is invoked by appellate courts, and jurisdiction thereof taken in cases analogous to the one under consideration, yet applications therefor have been comparatively few. Then why anticipate a rush of petitions to this court and an overcrowding of our docket from that source of litigation, if recognized? It is reasonable to assume that our people, knowing our state to be unlike others in this respect, in that unusually long delays must be encountered before a writ of habeas corpus may be heard in the Supreme Court, deemed it an important step forward, and accordingly intended by amendment to grant to our citizens the same *407rights and privileges in this respect as are enjoyed in other states.
The holding to the effect that these prisoners may apply to the trial court for a correction of the record to conform to the facts, is novel as well as new in its application. As before shown, it is not within our province to assume any state of facts not disclosed by the record. Nor can facts be determined without first granting the writ and procuring a return thereto. To invoke this rule is to condemn without a hearing; it is petitio principii, an assumption of the very thing to be established, and which the petitioner seeks to have investigated. It also occurs to me that it is an anomalous precedent to hold it to be the duty of one alleging himself to be imprisoned illegally, or without authority of law, first to move to have the record corrected in such manner as will change an unlawful detention into a lawful imprisonment, but such I take to be the effect of the holding, that an “obvious” remedy would be for the prisoners “to apply to the court to require the clerk to correct the judgment entry to correspond with the facts.”
Again, there is a broad distinction between conditions justifying the granting of the writ of habeas corpus cases and cases appealed from a judgment in the usual trial of one accused of a crime, where only questions of procedure are invoked, and where, as a rule, jurisdictional matters are seldom presented, while in habeas corpus proceedings only the jurisdiction of the court is determined, such as, the right to retain the prisoner in custody under a void law or a void judgment. The distinction between these two classes of cases, and the reason why the same rule should not be invoked in one as in the other, I think manifest. As observed by the court in Simmons v. Georgia I. & C. Co., 117 Ga. 308 (43 S. E. 780, 781: 61 L. R. A. 739) : “Questions growing out of an alleged *408illegal restraint of a person’s liberty are always questions of much' delicacy and importance. They impose upon the judiciary the duty of instituting a careful and painstaking investigation into the cause of the detention, and, if it be shown to be illegal, the courts should not be too astute in finding technical objections to the manner in which the legality of the restraint is called in question.”
Furthermore, no unusual inconvenience could result from the granting of the writ. The court where the sentence was imposed and the prison where the parties are confined are in this city. This, in addition to the showing presented, disclosing a restraint of the prisoners under a void judgment, affords .an additional argument in support of the prayer of the petition, the denial of which, in my judgment, is an abuse of discretion. I can conceive of many cases where the discretion of the court would properly be exercised in denying the petition; for example, cases more civil than criminal in character, illustrations of which are controversies between divorced parents over the custody of children, and instances requiring possibly an examination of witnesses, alluded to in the concurring opinion, which class the appellate courts in some states, in the exercise of their discretion, have either remanded to the courts below or dismissed the writ, on account of the insufficiency of the showing made, or of the lack of importance of the cause presented. As a rule these cases are treated as being on the same plane as many of the injunction, mandamus, and quo warranto proceedings; but the distinction between them and those of the character here under consideration, with but few exceptions, is fully recognized by the courts and the confusion respecting the points here involved, I believe to be due to a failure to recognize this distinction; accordingly personal liberty is reduced to the same level as property and official rights. I do not question that, in each of the cases relied upon in the opinion of Mr. *409Justice Eakin, the court was justified in declining to take jurisdiction, and it was cases of that class in which it was intended by the amendment that this court should exercise its sound discretion (or “its own discretion”, if preferred) and refuse to entertain. Such, for example, was the case of Ex parte Ryan, 124 La. 286 (50 South. 161), where the custody of a child was involved, and where it was apparent there was no emergency for prompt action. Also in Commonwealth v. Baroux, 86 Pa. 262, in which members of a city council were held for contempt of court in not obeying a peremptory writ of mandamus, in reference to which the court held that the facts did not justify a direct application to the Supreme Court. State ex rel. v. Barrett, 25 Mont. 112 (63 Pac. 1030), was another ordinary case of mandamus, while the case of State ex rel. v. Lawrence, 38 Mo. 535, was a quo warranto proceeding. The distinction between cases of that character and the one under consideration should preclude them from becoming authority for the course adopted in the case at bar. The language quoted from them in the concurring opinion, standing alone, seems in point, but when read in connection with the record alluded to in each case, I think far from applicable to the points here presented.
In conclusion, I deem the result announced by my associates a long stride towards a suspension of the writ of habeas corpus; it is a step backward in the progress of the law, and, I think, clearly inconsistent with the reason and spirit of the habeas corpus provision of the judicial amendment to our constitution. The writ should issue and the final outcome be determined upon the showing made thereby.